DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-4, 6-11, 13-18 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Degenkolb et al. (‘Degenkolb’ hereinafter) (Patent Number 7962470) in view of Heuer et al. (‘Heuer’ hereinafter) (Patent Number 9888093) and further in view of Inoue et al. (‘Inoue’ hereinafter) (Inoue, Katsuro, et al. "Ranking significance of software components based on use relations." IEEE Transactions on Software Engineering 31.3 (2005): 213-225).

As per claim 1, Degenkolb teaches
A method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor, and the method comprising: (see abstract and background)
performing a function and function group discovery, wherein wildcard search is enabled in the function and function group discovery; (search query of Universal Description, Discovery, and Integration (UDDI) registry of published web services, column 2, lines 21-67; keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9; keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16, where category could be considered group)
transmitting, to a function repository storing one or more functions for processing the media content, a search query for at least one among the one or more functions; (search query of Universal Description, Discovery, and Integration (UDDI) registry of published web services, column 2, lines 21-67)
based on the search query being transmitted, receiving, from the function repository, a reply identifying the at least one among the one or more functions and comprising a rank of the at least one among the one or more functions […]; (sort or rank web services that satisfy the query, column 10, lines 10-17)
[…], using the identified at least one among the one or more functions in an order based on the comprised rank of the at least one among the one or more functions. (web service is executable entity including one or more web methods, column 4, lines 1-4; sort or rank web services that satisfy the query and user finds appropriate items in list, column 10, lines 10-25)
Degenkolb does not explicitly indicate “and processing the media content”.
However, Heuer discloses “and processing the media content” (invoke application procedures to interpret binary MPEG, column 5, line 64 through column 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Degenkolb and Heuer because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a service implementation with less complexity and reduced development time (Heuer, column 1, lines 23-37 & column 3, lines 27-35). This gives the user the advantage of not having to develop individual programs of procedures for every embedded network.
Neither Degenkolb nor Heuer explicitly indicate “wherein the rank indicates a frequency with which the at least one among the one or more functions is used in comparison to others among the one or more functions”.
However, Inoue discloses “wherein the rank indicates a frequency with which the at least one among the one or more functions is used in comparison to others among the one or more functions” (higher rank to components that are used more frequently, abstract and section 4.5.2, first paragraph; note that one of skill in the art would know that a component could be considered a function or, alternatively, it is noted that Degenkolb teaches functions as web services as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Degenkolb and Heuer and Inoue because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing software engineers a better way to find components more easily and quickly (see Inoue, abstract). This gives the user the advantage of more efficient ways of performing common job tasks.

As per claim 2, Degenkolb teaches
the search query comprises a name and an identifier of the at least one among the one or more functions or a group comprising the at least one among the one or more functions. (keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16)

As per claim 3, Degenkolb teaches
the search query comprises a text-based description or a keyword of the at least one among the one or more functions. (keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16)

As per claim 4, Degenkolb teaches
the search query is configured to comprise an asterisk representing any character (keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9).

As per claim 6, Degenkolb teaches
the media content is processed using a first function having a higher rank before a second function having a lower rank, among the identified at least one among the one or more functions. (sort or rank web services that satisfy the query, column 10, lines 10-17)

As per claims 7-9,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3 and are similarly rejected.

As per claim 10, Degenkolb teaches
the search query is configured to comprise an asterisk representing any character, and a question mark representing only one character (keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9).

As per claim 11, Degenkolb teaches
the reply further comprises a Universal Resource Locator (URL) of the at least one among the one or more functions. (URL that locates the web service, column 9, lines 54-67)

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6 and is similarly rejected.

As per claims 14-18,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3 and 10-11, respectively, and are similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It noted that the newly added Inoue reference, in combination with previously cited references, teaches the claimed subject matter as shown in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198